*411Entry Order
The controversy in this case focuses on the width of a right-of-way held by plaintiffs across property owned by defendant in the town of Lyndon. Defendant appeals from the trial court’s judgment holding that the plaintiffs’ right-of-way is fifty feet wide. We affirm.
The record facts are simple. In 1974, adjoining landowners, Morse and Bailey, exchanged deeds the purpose of which was to create rights-of-way over their respective properties. The rights-of-way connected and formed one continuous road.
The Morse to Bailey deed dated July 8, 1974, conveyed “a fifty foot wide strip of land” on which Bailey was to build a road and over which Morse reserved a right-of-way. Four months later, Bailey deeded to Morse “the right to cross and recross a certain parcel of land over an existing roadway,” but did not mention the width of the right-of-way or the parcel of land. Both deeds, however, contemplated that the strips of land over which the rights-of-way pass might be conveyed by Bailey to the Town of Lyndon “as a public highway.”
Thus, the parties created a road over a strip of land the fee to which remained in Bailey. The strip of land (the sum of the two strips of land described in the two deeds) might be deeded to the town at some indeterminate time in the future.
Holding that the deeds created an ambiguity as to the width of the right-of-way in dispute, the trial court allowed Bailey to testify that the parties intended to exchange rights-of-way fifty feet wide “so a substantial road could be put in.” Whether, as a matter of law, there was an ambiguity is debatable. Even absent Bailey’s testimony, the facts and circumstances support a conclusion that all of the right-of-way was intended to be fifty feet wide.
The deed to Bailey described the strip of land conveyed as fifty feet wide. It anticipated that this strip of land might be conveyed to Lyndon. The deed from Bailey described the right-of-way without mentioning its width, but stated that the underlying “strip of land” may be conveyed to Lyndon. If Lyndon were to be conveyed a fifty-foot-wide strip for part of the road it is reasonable to assume that it would receive fifty feet for the other part. The right-of-way for public highways is ordinarily *412three rods (fifty feet) wide. 19 V.S.A. § 702. Therefore, a conclusion that Morse and Bailey intended to create a road that was to be over a fifty-foot right-of-way in part and then funnel down to a narrower right-of-way is an irrational and strained view of the deeds.
 If, on the other hand, an ambiguity was present, the court properly relied on extrinsic evidence of the parties’ intentions to resolve it. See Fassler v. Okemo Mountain, Inc., 148 Vt. 538, 541, 536 A.2d 930, 931 (1987) (where meaning of deed unambiguous, extrinsic evidence of parties’ intentions unnecessary); Braun v. Humiston, 140 Vt. 302, 307, 437 A.2d 1388, 1390 (1981) (where deed not clear additional evidence admissible).
The trial court also found as follows:
Defendant Murphy was on notice that his property was subject to an easement that was ambiguously defined in the deed. He was on notice to inquire and look further to determine the extent of the encumbrance. He did not do so and cannot now obtain the relief and injunctions he now seeks.
Defendant never asked Bailey the width of the right-of-way; consequently, this finding is not clearly erroneous. See Page v. Lyle H. Hall, Inc., 125 Vt. 275, 276, 279, 214 A.2d 459, 461, 463 (1965) (ambiguous language in deed a warning to third parties).

Affirmed.